UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SHERIELEE FIGUEROA,

                                                       Plaintiff,                   Case # 15-CV-6526-FPG

v.                                                                                  DECISION AND ORDER

KK SUB II, LLC & JENNIFER HAMMEL,

                                                       Defendants.


                                 INTRODUCTION AND BACKGROUND

           On September 3, 2015, Plaintiff Sherielee Figueroa brought this case for sexual harassment

and retaliation against Defendants KK Sub II, LLC, John Pharo, and Jennifer Hammel pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000-e through 2000e-17, and the New

York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law §§ 290-301. ECF No. 1. Plaintiff

alleged that Defendants subjected her to sexual harassment and retaliation during her employment

as a Subway store manager in Penfield, New York.

           In April of 2017, Defendants filed summary judgment motions pursuant to Federal Rule of

Civil Procedure 56(a) that the Court granted in part and denied in part on January 26, 2018.1 ECF

Nos. 35, 36, 41. The Court scheduled this case for trial on Plaintiff’s remaining claims: retaliatory

termination under Title VII and the NYSHRL against Defendant KK Sub II and aiding and abetting

under the NYSHRL against Defendants Hammel and Pharo.2 ECF No. 41 at 27; ECF No. 45.




1
 The Court dismissed Plaintiff’s Title VII and NYSHRL claims against Defendant KK Sub II for sexual and retaliatory
harassment. ECF No. 41 at 27.
2
    The parties agreed to dismiss Defendant Pharo from this case before trial began. ECF Nos. 71, 86.s


                                                           1
        A jury trial began on July 6, 2018 that lasted five days and concluded on July 13, 2018.

ECF Nos. 75-76, 81-83. The jury rendered a verdict in Plaintiff’s favor and awarded $150,000 in

compensatory damages and $275,000 in punitive damages. ECF Nos. 83, 84.

        On July 26, 2018, Plaintiff moved for attorney’s fees. ECF No. 87. On August 9, 2018,

Defendants moved the Court to declare a mistrial or reduce the amount of damages awarded. ECF

No. 93. On August 23, 2018, Plaintiff responded in opposition to Defendants’ post-trial motion

and filed a supplemental motion for attorney’s fees to account for the fees incurred in doing so.

ECF Nos. 96, 97. Defendants oppose both of Plaintiff’s fee applications. ECF Nos. 104, 105, 106.

        For the reasons that follow, Defendants’ Motion for Post-Trial Relief (ECF No. 93) and

Plaintiff’s Attorney’s Fee Motions (ECF Nos. 87, 97) are GRANTED IN PART and DENIED IN

PART.

                                          DISCUSSION

I.      Post-Trial Relief Motion

        Defendants ask the Court to grant them a new trial under Rule 59(a) or to reduce the amount

of damages the jury awarded. As to damages, Defendants ask the Court to (1) eliminate the

punitive damages award and (2) reduce the compensatory damages award to $35,000, or,

alternatively, (3) reduce the total award of compensatory and punitive damages to $100,000

pursuant to the relevant statutory cap.

        A.     Request for a New Trial

        Defendants argue that the Court should grant them a new trial due to the misconduct of

Plaintiff’s attorney, Anthony J. LaDuca. ECF No. 93-8 at 3-10. Specifically, Defendants assert

that Mr. LaDuca had an unfair advantage at trial through his interaction with Brad Bradshaw, a




                                                 2
trial strategist and jury consultant, and that he misrepresented Mr. Bradshaw’s true role to the

Court and Defendants.3 Id. Plaintiff opposes the request for a new trial. ECF No. 96 at 1-4.

        Under Rule 59(a), a court uses its discretion to determine “if counsel’s conduct was so

improper as to warrant a new trial.” Crockett v. City of New York, 720 F. App’x 85, 86-87 (2d Cir.

2018) (citation omitted) (summary order). A court should grant a new trial “only if counsel’s

conduct created undue prejudice or passion which played upon the sympathy of the jury.” Id.

(citation omitted).

        On July 6, 2018, before jury selection began, the following exchange occurred:

        THE COURT:                Anything else before we bring the jury in?

        MR. LADUCA:               There was, Your Honor. Mr. Bradshaw has worked with me
                                  for ten years, he does focus groups and he’s also a
                                  professional jury assistant. He won’t sit with me during the
                                  trial, but he usually sits with me during this process.

        THE COURT:                Okay. The name?

        MR. BRADSHAW: Brad Bradshaw.

        THE COURT:                Brad Bradshaw? Thank you.

ECF No. 93-4.

        Despite his indication that Mr. Bradshaw would not sit with him during the trial, Mr.

LaDuca asked the Court if Mr. Bradshaw could sit with him on the second day of trial.

        MR. LADUCA:               Your Honor, one other thing regarding exhibits, my assistant
                                  Brad Bradshaw does work with me when I’m using exhibits,
                                  have them pulled out of the book so I move quicker. I would
                                  ask is it okay for him to sit at the table and have that ready
                                  for me?

        THE COURT:                Sure, no problem.



3
 Mr. Bradshaw is not an attorney. He is a psychologist who helps attorneys conduct focus groups before trials to
provide insight for jury selection and trial strategy. ECF No. 88 at 9-11; ECF No. 88-4 at 2.

                                                       3
ECF No. 93-5 at 2.

        That afternoon, however, the Court called the parties to sidebar when it realized that Mr.

Bradshaw was not performing the tasks Mr. LaDuca said he would.

        THE COURT:            What exactly is Bradshaw doing over there? He’s not
                              working on any documents, he’s taking notes through this
                              proceeding. I haven’t seen him touch a single document. He
                              cannot sit here as second chair. He’s not admitted to this
                              district. What’s he doing?

        MR. LADUCA:           He gives me documents sometimes. I don’t have exhibits
                              ready. That’s what I’m asking —

        THE COURT:            He’s continuously taking notes. He’s not going to be able to
                              sit at the table.

        MR. LADUCA:           He can take notes anywhere that —

        THE COURT:            Let’s go on the record. Mr. Bradshaw, what are you doing
                              on the computer?

        MR. BRADSHAW: Taking notes.

        THE COURT:            Of what?

        MR. BRADSHAW: What’s being said.

        THE COURT:            That’s totally improper. Mr. LaDuca indicated you were
                              here to help him with exhibits. You’re excluded. Turn your
                              computer off and sit in the audience. You’re no longer
                              allowed to sit at counsel table.

        MR. BRADSHAW: Will do.

 Id. at 2-3.

        Defendants concede that “Mr. LaDuca did not misrepresent trial evidence at all,” that his

“conduct did not directly touch on key evidence,” and that “the conduct itself did not influence the

jury.” ECF No. 93-8 at 8. They also concede that “there is nothing wrong with utilizing trial

strategists and/or jury consultants while preparing for trial.” Id. at 9. Instead, Defendants assert



                                                 4
that Mr. Bradshaw’s in-court assistance to Mr. LaDuca gave Plaintiff an unfair advantage.

Defendants contend that because Mr. Bradshaw’s true role was not revealed until they read

Plaintiff’s attorney’s fees motion, they could not cross-examine trial witnesses about their

interaction with Mr. Bradshaw. Id. at 6-7. The Court rejects this argument. There is no indication

that Mr. Bradshaw interacted with Plaintiff or any trial witnesses—the fee application merely

states that Mr. Bradshaw performed “edits” of direct and cross-examinations. ECF No. 88-6 at 2;

see also ECF No. 88 ¶ 57.

       Although the Court is displeased that Mr. LaDuca characterized Mr. Bradshaw as an

exhibit organizer when that was not his role, the Court finds that this incident does not warrant a

new trial. Mr. Bradshaw should not have been taking notes at the counsel table or offering real

time advice to Mr. LaDuca, but those actions were short lived and did not “create[] undue prejudice

or passion which played upon the sympathy of the jury.”            Crockett, 720 F. App’x at 87.

Accordingly, a new trial is not warranted. See Slack v. Cty. of Suffolk, 50 F. Supp. 3d 254, 263

(E.D.N.Y. 2014) (“[T]he granting of a new trial is an extraordinary relief, and one that ‘is properly

granted only upon a showing of exceptional circumstances.’” (quoting U.S. v. Int’l Bhd. of

Teamsters, 247 F.3d 370, 391 (2d Cir. 2001)). However, as explained in greater detail in its

discussion of the attorney’s fee motions, the Court reduces Mr. Bradshaw’s compensable hours.

       B.      Request to Reduce Damages

       Defendants ask the Court to (1) eliminate the punitive damages award and (2) reduce the

compensatory damages award to $35,000, or, alternatively, (3) reduce the total amount of

compensatory and punitive damages to $100,000 pursuant to the statutory cap.




                                                 5
               1.     Request to Adjust Damages pursuant to the Statutory Cap

       The Court first addresses Defendants’ assertion that damages should be reduced in

accordance with the statutory cap prescribed by 42 U.S.C. § 1981a(b)(3)(B). ECF No. 93-8 at 16,

23. Plaintiff agrees that a statutory cap applies, but disagrees as to the proper amount and argues

that the Court should allocate the compensatory damages to her NYSHRL claim and the punitive

damages to her Title VII claim. ECF No. 96 at 9-11.

       Under the statutory cap, the sum of compensatory and punitive damages awarded to a Title

VII plaintiff cannot exceed $100,000 if the defendant has 101 to 200 employees in each of 20 or

more calendar weeks in the current or preceding calendar year. 42 U.S.C. § 1981a(b)(3)(B). If

the respondent has 201 to 500 employees during that time, the sum awarded cannot exceed

$200,000. Id. § 1981a(b)(3)(C).

                      a.      Number of Employees and Proper Cap on Damages

       Defendants assert that Plaintiff’s damages award should be reduced to $100,000 because

KK Sub II had about 180 employees during the relevant period. ECF No. 93-8 at 16, 23. In

support of this assertion, Defendants submit an affidavit from payroll manager Hiral Parikh

wherein he affirms that KK Sub (not KK Sub, II, the defendant in this case) had an average of

179.25 employees during the relevant period based on the payroll records. ECF No. 93-7.

       Plaintiff asserts that her damages award should be reduced to $200,000 because Defendant

KK Sub II had more than 450 employees during the relevant period. ECF 96 at 9-10. Plaintiff

points to the following evidence in support of this argument. First, KK Sub II provided records

during discovery showing a roster of 475 employees. ECF No. 96-1 ¶ 100 (citing ECF No. 96-4

at 4). Second, there was a discussion at the June 8, 2018 pretrial conference indicating that




                                                6
$200,000 was the applicable cap.4 ECF No. 96 at 9; ECF No. 96-1 ¶ 101 (citing ECF No. 96-5).

Finally, Annie Aggarwal, a part owner of KK Sub II and the head of Human Resources, testified

at trial that KK Sub II employed over 450 people in 2014. ECF No. 96 at 9; ECF No. 96-1 ¶ 102

(citing ECF No. 96-3 at 6-7, 9, 30).

           In reply, Defendants submitted an affidavit from Ms. Aggarwal wherein she explains that

she is in charge of Human Resources for both KK Sub, II, LLC (the defendant in this case) and

KK Sub, LLC (a different and separate entity) and that her trial testimony regarding the number

of employees was incorrect. ECF No. 102 ¶¶ 3, 6. Defendants also submitted a supplemental

affidavit from payroll manager Mr. Parikh, who asserts that Defendant KK Sub II had an average

of 179.25 employees and KK Sub had an average of 214 employees during the relevant period.

ECF No. 103 ¶¶ 3, 6. Relying on Mr. Parikh’s affidavit, Ms. Aggarwal explains that she oversaw

about 400 employees between both companies, but that Defendant KK Sub II only employed about

180 of them. ECF No. 102 ¶ 6.

           Based on the evidence above, the Court finds that Defendants are subject to the $200,000

statutory cap. As Plaintiff points out, Defendants submitted a document in response to discovery


4
    The following exchange occurred at the pretrial conference:

           MR. WHITE (attorney for KK Sub II): Right. And I just confirmed with counsel on point 11 at page 17 of
           Mr. LaDuca’s memorandum, and I believe that Mr. LaDuca has taken a proper position there, he’s correct,
           so we’re not going to object to that.

           THE COURT: What is that? I’m sorry

           MR. WHITE:        Compensatory and punitive damages issue.

           MR. FLEMING (attorney for Hammel): Caps, Judge, caps can’t be mentioned, and Mr. LaDuca is correct
           about that.

           THE COURT: The $200,000 cap, right?

           MR. FLEMING: Correct.

ECF No. 96-5 at 3.


                                                           7
demands that clearly says “KK SUB II” and “NUMBER OF EMPLOYEES (475)” at the top of

the form and refers to the relevant period. ECF No. 96-4 at 4. Additionally, Ms. Aggarwal’s trial

testimony on KK Sub II’s behalf indicated that it had over 450 employees during the relevant

period.5 ECF No. 96-3 at 4-7, 9, 30.

           Now, after discovery has closed and the trial has concluded, Defendants assert that KK Sub

II had only about 180 employees during the relevant period. Defendants provide no explanation

to refute the discovery document that clearly describes KK Sub II as having 475 employees. As

to Ms. Aggarwal’s testimony, they merely assert that she was mistaken and rely on Mr. Parikh’s

affidavit to argue that KK Sub II only had about 180 employees during the relevant period.



5
    The following exchange occurred during Plaintiff’s direct examination of Ms. Aggarwal:

           MR. LADUCA: Throughout my questions . . . I’m going to use the term “the corporation” and when I do
           that I want you to know I’m referring to KK Sub II, okay?

           MS. AGGARWAL: Okay.

           ***

           MR. LADUCA: [I]n prior testimony you were selected to speak on behalf of the corporation, true?

           MS. AGGARWAL: Yes.

           MR. LADUCA: And the corporation employed over 450 people in the year 2014?

           MS. AGGARWAL: Yes.

           ***

           Mr. LADUCA: And you’re also the head of Human Resources, true?

           MS. AGGARWAL: Yes.

           MR. LADUCA: For all 450 plus employees, true?

           MS. AGGARWAL: Yes.

           ***

           MS. AGGARWAL: . . . I don’t specifically look at each folder. I have over 450 employees.

ECF No. 96-3 at 4, 6, 7, 9, 30.

                                                          8
Defendants attach two charts that they created in attempt to support this calculation but do not

submit any official payroll records or other documents showing how many employees KK Sub II

had. This evidence does not credibly establish that KK Sub II had 180 employees, and Defendants

cannot now rely on evidence that they failed to produce in discovery or offer at trial. See Grace

v. Corbis Sygma, 535 F. Supp. 2d 392, 394 (S.D.N.Y. 2008) (noting that the plaintiff could not

“now rely on documents that he failed to produce in discovery and did not offer at trial”).

Accordingly, the Court determines that Defendants are subject to the $200,000 cap on damages

pursuant to 42 U.S.C. § 1981a(b)(3)(C).

                       b.      Allocation of Damages

       While Title VII caps the sum of compensatory and punitive damages awarded, the

NYSHRL does not cap the amount of compensatory damages awarded and punitive damages are

not available. Lewis v. Am. Sugar Ref., Inc., No. 14-CV-02302 (CRK), 2018 WL 4179053, at *2

(S.D.N.Y. Aug. 15, 2018) (citation omitted). “In the Second Circuit, when a party seeks recovery

under multiple statutes and is successful in its suit, it may recover the awarded amount under the

theory of liability that provides the most complete recovery.” Id. (quotation mark and citation

omitted); see also Bick v. City of New York, No. 95CIV.8781(KMW)(MHD), 1998 WL 190283,

at *22 (S.D.N.Y. Apr. 21, 1998) (“Title VII was not intended to preclude a plaintiff from recovery

under state law.” (citation omitted)).

       Here, the jury awarded $150,000 in undifferentiated compensatory damages. ECF No. 84

at 2. “Courts in this circuit have allocated all, or nearly all, of the awarded compensatory damages

to the state law claim.” Lewis, 2018 WL 4179053, at *2 (collecting cases). Accordingly, the Court

allocates Plaintiff’s $150,000 compensatory award to her successful NYSHRL claim and her

$200,000 punitive award, as reduced by the statutory cap, to her successful Title VII claim. See



                                                 9
Bick, 1998 WL 190283, at *22 (“Since Title VII caps damages and state law does not, plaintiff’s

entire compensatory damage award in this case should be allocated to her successful [NYSHRL]

claim.”); Funk v. F & K Supply, Inc., 43 F. Supp. 2d 205, 226 (N.D.N.Y. 1999) (“[W]hen punitive

damages are interjected into the equation, compensatory damages can be recoverable under the

[NYSHRL] claim, and punitive damages under the Title VII claim to the extent consistent with

the Title VII statutory cap.”) (citation omitted).

               2.      Excessiveness of the Remaining Award

       The Court next evaluates whether the compensatory and punitive damages are excessive.

                       a.      Compensatory Damages

       Defendants argue that the Court should reduce Plaintiff’s compensatory damages from

$150,000 to $35,000 because Plaintiff suffered only “garden variety” emotional distress. ECF No.

93-8 at 16-22. Plaintiff asserts that Defendants downplay the nature of her emotional distress and

that the jury’s award is appropriate. ECF No. 96 at 11-13.

       Because Plaintiff’s compensatory damages have been allocated to her state law claim, the

Court must review the award under state law and consider whether it “deviates materially from

what would be reasonable compensation.” McGrory v. City of New York, No. 99 CIV.4062 FM,

2004 WL 2290898, at *13 (S.D.N.Y. Oct. 8, 2004) (citing N.Y. C.P.L.R. § 5501(c)). “This

standard requires a more exacting review than the ‘shocks the conscience’ standard generally

applied by federal courts, and is less deferential to a jury verdict.” Duarte v. St. Barnabas Hosp.,

341 F. Supp. 3d 306, 319 (S.D.N.Y. 2018) (quotation marks and citation omitted). To determine

if an award deviates materially from what would be reasonable compensation, “district courts

compare the jury’s award to awards allowed in analogous cases involving similar types of




                                                     10
injuries,” but “such earlier awards are not binding for purposes of the district court’s review.” Id.

(alterations and citations omitted).

        “Where a plaintiff has succeeded on her emotional distress claims, courts have upheld a

range of awards for compensatory damages, basing their decisions on whether the emotional

distress claim presented by plaintiff can be categorized as garden-variety, significant, or

egregious.” DeCurtis v. Upward Bound Int’l, Inc., No. 09 CIV. 5378 RJS, 2011 WL 4549412, at

*4 (S.D.N.Y. Sept. 27, 2011) (citation, quotation marks, and alterations omitted). “In garden-

variety claims, the evidence of emotional harm is limited to the plaintiff’s testimony, which

describes his or her injuries in vague or conclusory terms, and fails to relate the severity or

consequences of the injury. These claims typically lack extraordinary circumstances and are not

supported by medical testimony.” Maher v. All. Mortg. Banking Corp., No. CV 06-5073 DRH

ARL, 2010 WL 3516153, at *2 (E.D.N.Y. Aug. 9, 2010), Report & Recommendation adopted,

2010 WL 3521921 (Sept. 1, 2010) (internal citations omitted). “[P]laintiffs with garden-variety

claims generally receive between $30,000 and $125,000.”6 DeCurtis, 2011 WL 4549412, at *4;

see also Meacham v. Knolls Atomic Power Lab., 381 F.3d 56, 78 (2d Cir. 2004), vacated on other

grounds sub nom. KAPL, Inc. v. Meacham, 544 U.S. 957 (2005) (noting that “New York cases

vary widely in the amount of damages awarded for mental anguish”—many reduce awards to

$30,000 or below while others “uphold awards of more than $100,000 without discussion of

protracted suffering, truly egregious conduct, or medical treatment” (citations omitted)).




6
  Defendants cite an Eastern District of New York case from 2005 indicating that courts generally award $5,000 to
$35,000 in damages for “garden variety” distress claims (ECF No. 93-8 at 17-18); however, recent case law
demonstrates that the appropriate range is typically $30,000 to $125,000. See, e.g., Bouveng, 175 F. Supp. 3d at 330
(collecting cases).


                                                        11
       Emotional distress damages must be “reasonably related” to the defendant’s discriminatory

conduct. Id. (citation omitted). A court considers “the duration of a complainant’s condition, its

severity or consequences, any physical manifestations, and any medical treatment.” Id. (citation

omitted). A court must also “determine how the award compares with others awarded for similar

injuries and whether it is supported by evidence before the jury.” Id. (citation omitted). “[W]hen

a court is convinced that the jury’s award is entirely out of proportion to the plaintiff’s injury, and

was motivated by sympathy rather than by evidence of harm, remittitur is the appropriate remedy.”

Bouveng v. NYG Capital LLC, 175 F. Supp. 3d 280, 328-29 (S.D.N.Y. 2016)

       Here, Plaintiff and her mother, Olympia Santiago, testified at trial as to Plaintiff’s

emotional distress due to Defendants’ actions. No medical professional testified about Plaintiff’s

emotional state and no medical records or other corroborating items were admitted into evidence.

       Plaintiff testified that she experienced her first anxiety attack after she was fired from KK

Sub II. As a result, she went to see a doctor who gave her depression and anxiety medications.

Plaintiff testified that she took those medications for three months until she got a new job, because

they made her feel sick and drowsy. Plaintiff also testified that she was the sole provider for her

husband and three children and that they lost the lease on their apartment after she was fired. As

a result, Plaintiff and her family had to move in with Plaintiff’s mother who provided for them

financially. Plaintiff testified that this hurt her and was a difficult situation. Plaintiff also stated

that she could not care for her children for a few months after she was fired because she was

depressed, did not want to do anything, and cried a lot.

       Ms. Santiago testified that Plaintiff did not have anxiety before KK Sub II fired her. After

she was fired, Plaintiff was devastated and went to see a doctor who prescribed her medications.

Ms. Santiago explained that Plaintiff and her family came to live with her for about three months



                                                  12
and, during that time, Plaintiff was constantly crying in her room, did not pay attention to her

husband or kids, slept a lot, and gained about 30 pounds.

       Considering the evidence presented at trial and the relevant case law, the Court concludes

that Plaintiff’s alleged emotional distress resembles garden-variety claims, but that compensation

of $150,000 is not excessive. The trial testimony revealed that Plaintiff suffered anxiety, stress,

depression, and weight gain, cried often, sought medical attention, took mental health medications,

and experienced a difficult change in her living situation and family dynamic. This emotional

distress was reasonably related to Defendants’ discriminatory conduct, as Plaintiff and Ms.

Santiago both testified that Plaintiff did not have anxiety before she was fired. Based on this

evidence, it is not appropriate to reduce Plaintiff’s compensatory damages because the Court is not

“convinced that the jury’s award is entirely out of proportion” to Plaintiff’s injury and “was

motivated by sympathy rather than by evidence of harm.” Bouveng, 175 F. Supp. 3d at 328-29

(citation omitted). Accordingly, the Court awards Plaintiff $150,000 in compensatory damages.

                       b.     Punitive Damages Award

       Defendants argue that the Court should eliminate the punitive damages award because it is

excessive. ECF No. 93-8 at 10-15. Plaintiff opposes this request. ECF No. 96 at 4-9.

                              i.      Entitlement to Punitive Damages

       To award punitive damages on a Title VII claim, “a jury must find by a preponderance of

the evidence that a defendant’s conduct is not only actionable but exhibits either ‘malice’ or a

‘reckless indifference to the federally protected rights of an aggrieved individual.’” Tse v. UBS

Fin. Servs., Inc., 568 F. Supp. 2d 274, 309 (S.D.N.Y. 2008) (quoting 42 U.S.C. § 1981a(b)(1))

(other citation omitted).




                                                13
       Here, one of the trial exhibits contained Defendant KK Sub II’s “Company Policies,” which

expressly forbid retaliatory behavior. For this reason, “[t]he jury was entitled to find that

[D]efendant’s retaliatory actions toward [P]laintiff in apparent violation of its own anti-

discrimination policy met the ‘reckless indifference’ threshold and, thus, punitive damages were

within the jury’s discretion to award.” Tuszynski v. Innovative Servs., Inc., No. 01-CV-6302, 2005

WL 221234, at *4 (W.D.N.Y. Jan. 29, 2005); see also Kennedy v. Supreme Forest Prods., Inc.,

No. 18-221-CV, 2019 WL 459755, at *3 (2d Cir. Feb. 6, 2019) (summary order) (“[A]n inference

of willful discrimination is further supported by trial evidence establishing that [the defendant]

distributed an employee handbook discussing applicable regulations—thus demonstrating

knowledge of related law.”). Thus, the Court will not eliminate the punitive damages award.

                      ii.       Excessiveness of the Remaining Punitive Damages

       As discussed above, the Court already reduced punitive damages to $200,000, the sum that

Congress authorized under the relevant statute. This is particularly important because “only where

an award would shock the judicial conscience and constitute a denial of justice, for example

because it would result in financial ruin of the defendant or constitute a disproportionately large

percentage of a defendant’s net worth and thereby violate due process, should the court reduce an

award of punitive damages to below the appropriate cap.” Kennedy, 2019 WL 459755, at *4

(citing Luciano v. Olsten Corp., 110 F.3d 210, 221 (2d Cir. 1997)). Defendant KK Sub II does not

argue that $200,000 would “result in financial ruin” or “constitute a disproportionately large

percentage” of its net worth.

       Although it is inclined to find the punitive damages award appropriate on this basis alone,

the Court will nonetheless briefly analyze the relevant factors for determining whether a punitive

damages award is excessive.       Those factors are: (1) the degree of reprehensibility of the



                                                14
defendant’s misconduct; (2) the disparity between the actual or potential harm the plaintiff

suffered, i.e., compensatory damages, and the punitive damages award; and (3) the difference

between the punitive damages awarded and the civil penalties authorized or imposed in

comparable cases. State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 418 (2003).

                               (a)     Reprehensibility

       Defendants argue that their actions were not reprehensible because they fired Plaintiff for

soliciting false statements from employees that she supervised.            ECF No. 93-8 at 11-12.

Defendants assert that “Plaintiff’s termination was in no way an act of retaliation for Plaintiff’s

report of alleged sexual harassment. Instead, Defendant Hammel determined that Plaintiff had

abused her supervisory position by soliciting false statements from her subordinates.” Id. at 12.

This argument is unpersuasive, however, because the jury expressly rejected this explanation when

it found that Defendants retaliated against Plaintiff in violation of her rights.

       “[P]unitive damages have been awarded in many employment discrimination cases, based

on the same general reprehensive discriminatory conduct.” Cioffi v. New York Cmty. Bank, 465

F. Supp. 2d 202, 214 (E.D.N.Y. 2006) (citation omitted) (finding $195,000 in punitive damages

appropriate for the plaintiff’s successful Title VII retaliation claim and noting that “[t]he jury

rejected [the defendant’s] contentions as a pretext for discrimination”). The trial evidence

demonstrated that Defendants retaliated against Plaintiff when they fired her the day after she filed

a complaint of sexual harassment with the New York State Division of Human Rights. The

punitive damages award, as reduced by the statutory cap, appropriately reflects the jury’s

perception of the reprehensibility of Defendants’ conduct.




                                                  15
                               (b)    Ratio of Punitive to Compensatory Damages

       There is no “bright-line ratio” that a punitive damages award cannot exceed; however, “few

awards exceeding a single-digit ratio between punitive and compensatory damages, to a significant

degree, will satisfy due process.” State Farm, 538 U.S. at 425; see also Philip Morris USA v.

Williams, 549 U.S. 346, 351 (2007) (“[T]he longstanding historical practice of setting punitive

damages at two, three, or four times the size of compensatory damages, while not binding, is

instructive, and . . . single-digit multipliers are more likely to comport with due process.”

(quotation marks, alterations, and citation omitted)).

       Here, the ratio of punitive damages ($200,000) to compensatory damages ($150,000) is

1.33 to 1; the Court finds this ratio appropriate and within the bounds of due process. See, e.g.,

Cioffi, 465 F. Supp. 2d at 215 (upholding punitive damages award based on jury’s finding of sexual

harassment and retaliation where ratio between punitive and compensatory damages was less than

2:1); Iannone v. Frederic R. Harris, Inc., 941 F. Supp. 403, 415 (S.D.N.Y. 1996) (reducing

punitive damages to achieve a 2:1 ratio of punitive to compensatory damages where the employer’s

conduct was serious but not “repugnant” and involved a single discriminatory incident).

                               (c)    Comparable Cases

       “[B]ecause the punitive damage is capped by Title VII, the amount awarded is not out of

line with awards in similar cases or comparable penalties authorized by law.” Oliver v. Cole Gift

Ctrs., Inc., 85 F. Supp. 2d 109, 115 (D. Conn. 2000); see also Lewis, 325 F. Supp. 3d at 370 (noting

that “[c]omparable cases in the context of Title VII claims are constrained by the statutory caps”).

Indeed, comparable cases have awarded similar punitive damages awards. See, e.g., Mugavero v.

Arms Acres, Inc., 680 F. Supp. 2d 544, 589 (S.D.N.Y. 2010) (reducing the punitive damages award

from $350,000 to $200,000 in accordance with the statutory cap and noting that “[i]n several Title



                                                 16
VII cases involving retaliation or intentional discrimination, courts have upheld punitive damages

awards exceeding $200,000”) (collecting cases); Cioffi, 465 F. Supp. 2d at 215 (finding that “the

[punitive damages] award of $195,000 in this case is within the bounds capped by Title VII”).

Thus, the Court finds the $200,000 punitive damages award appropriate under the circumstances.

         Accordingly, for the reasons stated, Defendants’ Motion for Post-Trial Relief (ECF No.

93) is GRANTED IN PART and DENIED IN PART. The Court denies Defendants’ request for a

new trial and awards $200,000 in punitive damages for Plaintiff’s Title VII claim in accordance

with the statutory cap and $150,000 in compensatory damages for Plaintiff’s NYSHRL claim.

II.      Attorney’s Fee Motions

         Plaintiff’s original and supplemental attorney’s fee motions request a total of $292,002.50

in fees and $7,652.61 in costs with interest. ECF No. 89 at 14, 18-19; ECF No. 97-1 at 2-3.

Defendants oppose Plaintiff’s motions and ask the Court to deny them entirely or to significantly

reduce the fees awarded.7 ECF Nos. 104-06. For the reasons that follow, the Court awards

Plaintiff (1) $204,116.23 in attorney’s fees; (2) $6,574.11 in costs; (3) and post-judgment interest

beginning July 17, 2018 in accordance with 28 U.S.C. § 1961.

         A court has discretion to award reasonable attorney’s fees and expenses to a prevailing

party under Title VII. 42 U.S.C. § 2000e-5(k); see also Fed. R. Civ. P. 54(d)(1) (providing that

costs “should be allowed to the prevailing party”). “Because of the district court’s familiarity with

the quality of the representation and the extent of the litigation, the decision whether to award fees

and the amount of fees awarded are issues generally confined to the sound discretion of the court.”




7
  Defendants request a hearing on the issue of attorney’s fees. The Court denies this request because it has enough
information available to decide these motions without oral argument. See Loc. R. Civ. P. 7(c) (“In its discretion, the
Court may notify the parties that oral argument shall not be heard on any given motion.”).

                                                         17
Cush-Crawford v. Adchem Corp., 94 F. Supp. 2d 294, 301 (E.D.N.Y. 2000), aff’d, 271 F.3d 352

(2d Cir. 2001).

       “To determine the amount of attorneys’ fees, a court must calculate the ‘presumptively

reasonable fee,’ which the Second Circuit has instructed requires consideration of ‘the case-

specific variables’ to ascertain a reasonable hourly rate and the reasonable number of hours

required by the case.” Costa v. Sears Home Improvement Prods., Inc., 212 F. Supp. 3d 412, 417

(W.D.N.Y. 2016) (quoting Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cty. of Albany,

522 F.3d 182, 190 (2d Cir. 2008)). The prevailing party “bears the burden of establishing

entitlement to an award and documenting the appropriate hours expended and hourly rates.” Id.

(quotation marks and citation omitted).

       A.         Calculation of the Reasonable Hourly Rates

       According to Plaintiff’s fee applications, four timekeepers worked on this case—Mr.

LaDuca, as lead trial attorney; Michael Steinberg, a local attorney who helped Mr. LaDuca with

research, writing, and trial strategy; Mr. Bradshaw, a trial strategist and jury consultant; and Mary

Jane Kemnitz, a paralegal at Mr. LaDuca’s firm. Plaintiff sets forth the following hourly rates for

these individuals:

        TIMEKEEPER                  YEARS OF PRACTICE                     HOURLY RATE

 Mr. LaDuca (attorney)                           24                              $375

 Mr. Steinberg (attorney)                        29                              $300

 Mr. Bradshaw (non-attorney)                     17                              $100

 Ms. Kemnitz (paralegal)                         14                              $125


ECF No. 89 at 14.




                                                 18
       Defendants argue that these hourly rates are unreasonable and should be reduced to $225-

250 for Mr. LaDuca and Mr. Steinberg and $75 for Ms. Kemnitz; they do not offer a suggested

hourly rate for Mr. Bradshaw’s time. ECF No. 105 at 5-7; ECF No. 106 at 3.

       To calculate a presumptively reasonable fee, a court “must ascertain the rate a paying client

would be willing to pay.” Costa, 212 F. Supp. 3d at 419 (quotation mark and citation omitted).

To do this, the Court considers the so-called Johnson factors, based upon the decision in Johnson

v. Georgia Highway Exp., Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), abrogated on other grounds

by Blanchard v. Bergeron, 489 U.S. 87, 92-93 (1989). Those factors are:

       (1) the time and labor required; (2) the novelty and difficulty of the questions; (3)
       the level of skill required to perform the legal service properly; (4) the preclusion
       of employment by the attorney due to acceptance of the case; (5) the attorney’s
       customary hourly rate; (6) whether the fee is fixed or contingent; (7) the time
       limitations imposed by the client or the circumstances; (8) the amount involved in
       the case and the results obtained; (9) the experience, reputation, and ability of the
       attorneys; (10) the “undesirability” of the case; (11) the nature and length of the
       professional relationship with the client; and (12) awards in similar cases.

Costa, 212 F. Supp. 3d at 419 (citing Anello v. Anderson, 191 F. Supp. 3d 262, 282-83 (W.D.N.Y.

2016)). A court “should also bear in mind that a reasonable, paying client wishes to spend the

minimum necessary to litigate the case effectively” and that “such an individual might be able to

negotiate with his or her attorneys, using their desire to obtain the reputational benefits that might

accrue from being associated with the case.” Id. (citation omitted).

       Although, Mr. LaDuca achieved great success on Plaintiff’s behalf, this case was not

complex—it involved standard sexual harassment and retaliation claims. Moreover, Mr. LaDuca

and Mr. Steinberg do not concentrate their practice in labor and employment litigation. Mr.

LaDuca admits that he “do[es] not concentrate [his] practice solely on employment law” (ECF No.




                                                 19
88 ¶ 18); rather, he apparently focuses on personal injury matters.8 Mr. LaDuca also admits that

Mr. Steinberg has “not worked on a large number of these cases” (ECF No. 107 ¶ 10) and Mr.

Steinberg’s biography reveals the same (ECF No. 88-3 at 2-3).

         The rates Plaintiff seeks are also higher than those typically allowed for representation in

this context. Plaintiff did not cite any similar case from this District that allowed this level of

hourly rates.9 The hourly rates typically awarded in this District for a similar case are “$225-$250

for partner time or senior associate time, $150-$175 for junior associate time, and $75 for paralegal

time.” Costa, 212 F. Supp. 3d at 420-21 (collecting cases). Recently, United States District Judge

Elizabeth A. Wolford awarded Mr. LaDuca $300 per hour for his time in a similar case, but in

doing so she noted that Defendants did not contest that award and that $300 per hour “is at the

high end” of typical awards in this District for similar cases. Id. at 420.

         Accordingly, after considering the relevant factors and in light of the above discussion, the

Court sets Mr. LaDuca’s hourly rate at $300 in accordance with Judge Wolford’s decision in Costa;

Mr. Steinberg’s hourly rate at $250 because he is an experienced attorney but was less involved in

this case than Mr. LaDuca; and Mr. Bradshaw and Ms. Kemnitz’s hourly rate at $75 per hour, the

prevailing rate for paralegal time, because neither is an attorney.




8
  See Costa, 212 F. Supp. 3d at 420 (noting that Mr. LaDuca’s “practice has mainly focused on personal injury
matters”); see also LaDuca Law Firm, available at http://www.laducalawfirm.com/our-attorneys/tony-laduca/
(indicating that Mr. LaDuca concentrates his practice “in the areas of civil litigation and personal injury matters, which
includes but is not limited to: automobile accidents, construction-related accidents, wrongful death, and traumatic
brain injury cases”) (last visited Mar. 6, 2019).
9
 The Western District of New York cases that Plaintiff cites that awarded higher hourly rates (ECF No. 89 at 14-15)
are inapplicable because they are not Title VII cases and in several of them the reasonableness of the hourly rate was
undisputed. Although the Court can consider other types of cases in its analysis, “the most relevant authority are those
cases dealing with reasonable hourly rates for plaintiff’s attorneys in Title VII cases, or other similar employment
discrimination or civil rights cases.” Costa, 212 F. Supp. 3d at 420 n.5.


                                                           20
        B.       Calculation of the Reasonable Number of Hours

        As required, Plaintiff submitted contemporaneous time records that specify “the date, the

hours expended, and the nature of the work done.” Kirsch v. Fleet St., Ltd., 148 F.3d 149, 173 (2d

Cir. 1998); ECF Nos. 88-1, 97-1 (Mr. LaDuca’s time); ECF No. 88 at 7-9 & ECF No. 97-1 (Mr.

Steinberg’s time); ECF No. 88-6 (Mr. Bradshaw’s time); ECF No. 88-8 (Ms. Kemnitz’s time).

Plaintiff’s original attorney’s fee motion seeks reimbursement for 964.57 hours of work: 599.44

hours by Mr. LaDuca, 100.7 hours by Mr. Steinberg, 188.3 hours by Mr. Bradshaw, and 76.13

hours by Ms. Kemnitz. ECF No. 89 at 14.

        After applying the reduced hourly rates set forth above, the Court calculates the remaining

fees Plaintiff seeks as follows:

        TIMEKEEPER                        HOURS              COURT-APPROVED                 TOTAL FEE
                                                              HOURLY RATE
 Mr. LaDuca (attorney)                     599.44                 $300                         $179,832

 Mr. Steinberg (attorney)                   100.7                      $250                     $25,175

 Mr. Bradshaw (non-attorney)                188.3                       $75                   $14,122.50

 Ms. Kemnitz (paralegal)                    76.13                       $75                    $5,709.75

 TOTAL                                     964.57                                           $224,839.2510


        A court does not have to conduct a “line-by-line analysis” of an attorney’s fee application

because it is not realistic or practical to expect a trial judge to evaluate and rule on every entry.

Costa, 212 F. Supp. 3d at 424 (citing Kirsch, 148 F.3d at 173); Walker v. Coughlin, 909 F. Supp.

872, 881 (W.D.N.Y. 1995). Thus, “many courts have endorsed percentage cuts as a practical

means of trimming fat from a fee application.” Walker, 909 F. Supp. at 881 (quotation mark and



10
  This amount excludes the fees sought in Plaintiff’s supplemental motion, which the Court addresses separately
below.

                                                      21
citations omitted); see also, e.g., Anello, 191 F. Supp. 3d at 284 (reducing hours by 50% to bring

the fee application “into the realm of reasonableness”).

         Defendants argue that the hours claimed are excessive because the issues in this case were

straightforward and the hours exceed what courts have found reasonable in similar cases. ECF

No. 106 at 5-8. Defendants also argue that Plaintiff’s fee application contains 62 “multiple task

billing entries.” ECF No. 106 at 6. By Defendants’ calculation, these entries amount to 231.13

hours of work. Id. In support of this argument, Defendants submitted a copy of Mr. LaDuca’s

time sheet and highlighted entries that they assert are improper. ECF No. 105-1. Defendants

ultimately ask the Court to “significantly reduce” the number of hours Plaintiff requests “by a flat

percentage to an amount commensurate with the simple nature of the legal issues involved.” ECF

No. 106 at 8. They do not suggest an amount by which the Court should reduce Plaintiff’s

requested award or point to any specific time entries they claim are excessive, aside from the 62

entries noted above.11

         The Court agrees with Defendants that the hours expended in this case were excessive

given the nature of the claims. Although counsel’s preparation certainly contributed to Plaintiff’s

success at trial, the trial lasted only five days and involved only two claims against two defendants.




11
   In contravention of the Court’s Local Rules of Civil Procedure, Defendants attempt to make several arguments in
their attorney affirmations. Specifically, they argue that Plaintiff’s requested attorney’s fees should be reduced
because the Court dismissed “approximately one-half of the allegations” on summary judgment; Mr. LaDuca
overbilled for activities like drafting the Complaint, preparing for depositions, and researching; and Mr. LaDuca acted
in “bad faith” by refusing to submit a counteroffer to two settlement offers from Defendants. ECF No. 104 ¶¶ 4-19;
ECF No. 105 ¶¶ 13-29. These arguments do not appear in Defendants’ memorandum of law. ECF No. 106.

The Court’s Local Rules state that “[a]n affidavit must not contain legal arguments, but must contain factual and
procedural background relevant to the motion it supports.” Loc. R. Civ. P. 7(a)(3). The Rule also warns that “[f]ailure
to comply with this requirement may constitute grounds for resolving the motion against the non-complying party.”
Id. Accordingly, the Court will not consider the arguments raised in Defendants’ attorney affidavits. See, e.g.,
Danford v. City of Syracuse, No. 5:09-CV-0307 GTS/ATB, 2012 WL 4006240, at *4 & n.11 (N.D.N.Y. Sept. 12,
2012) (citing a similar Local Rule and determining that “the Court need not, and does not, consider the legal arguments
contained in Plaintiff’s ‘attorney affidavit’”) (collecting cases).

                                                          22
As a result, it is unreasonable that, by the Court’s calculation, the timekeepers in this case devoted

approximately 780 hours to trial preparation and the trial itself, resulting in fees around $200,000.

        The Court also agrees with Defendants that several of Mr. LaDuca’s billing entries contain

multiple tasks, instead of separating those activities and making it clear how much time was spent

on each item. Some records also contain vague descriptions of the task performed, like “research”

or “letter to Court” without further specification. See, e.g., ECF No. 88 at 7-8; ECF No. 88-1 at 5,

8, 9. Many of the records are redundant, where two or more individuals billed for the same event

like a telephone conference or meeting with each other. See, e.g., ECF No. 88-1 at 6, 8-9 & ECF

No. 88-6 at 2 (double-billed calls between Mr. LaDuca and Mr. Bradshaw); ECF No. 88-1 at 6-8

& ECF No. 88 at 8-9 (double-billed meetings and calls between Mr. LaDuca and Mr. Steinberg).

        In assessing whether an attorney’s time was reasonably expended, the Court must
        ask whether the attorney exercised billing judgment. As the Supreme Court has
        explained, counsel for the prevailing party should make a good-faith effort to
        exclude from a fee request hours that are excessive, redundant, or otherwise
        unnecessary, just as a lawyer in private practice ethically is obligated to exclude
        such hours from his fee submission. In the private sector, billing judgment is an
        important component in fee setting. It is no less important here. Hours that are not
        properly billed to one’s client also are not properly billed to one’s adversary
        pursuant to statutory authority.

Anderson v. Rochester-Genesee Reg’l Transp. Auth., 388 F. Supp. 2d 159, 163 (W.D.N.Y. 2005)

(alteration, quotation marks, and citation omitted).

        The Court credits Mr. LaDuca’s representations that the time submitted was incurred on

Plaintiff’s behalf, but it

        also recognizes that a timekeeper’s pen may be more heavily weighted when
        recording time that will never end up on a bill being sent to a paying client. The
        typical billing judgment restraints that an attorney employs when recording time
        related to work for a paying client often do not come into play when working on a
        contingent fee case.




                                                 23
Costa, 212 F. Supp. 3d at 425; see ECF No. 88 ¶ 5 (Mr. LaDuca’s attorney affirmation indicating

that he worked for Plaintiff on a contingency-fee basis).

       In light of the excessive amount of time spent on trial and the time entries that contain

multiple tasks and are redundant or vague, the Court determines that it must reduce the number of

hours for which a fee will be awarded. Despite the hard work of Plaintiff’s team in litigating this

case, “the Court also must be cognizant of the fact that even though Defendants must pay Plaintiff’s

reasonable attorneys’ fees, they should not have to pay more than a client in this context would

have been willing to pay.” Costa, 212 F. Supp. 3d at 426.

       As noted previously, the Court intends to reduce Mr. Bradshaw’s hours in light of the

misrepresentation about his role at trial. The Court agrees with Judge Wolford, who recently found

that, although “Bradshaw Consulting added value to this case on behalf of Plaintiff, particularly

since in the Court’s estimation a different jury may very well have reached a different result, it is

nonetheless hard-pressed to justify the presence of Mr. Bradshaw throughout the entire trial.” Id.

at 428. Accordingly, as Judge Wolford did in Costa, the Court reduces Mr. Bradshaw’s requested

hours by 40%. This reduces his hours from 188.3 to 112.98 which, at the Court-approved rate of

$75 per hour, results in a total award of $8,473.50.

       After making this adjustment, the remaining fee Plaintiff seeks is calculated as follows:

       TIMEKEEPER                     HOURS            COURT-APPROVED               TOTAL FEE
                                                        HOURLY RATE
 Mr. LaDuca (attorney)                 599.44               $300                      $179,832

 Mr. Steinberg (attorney)               100.7                    $250                  $25,175

 Mr. Bradshaw (non-attorney)           112.98                     $75                 $8,473.50

 Ms. Kemnitz (paralegal)                76.13                     $75                 $5,709.75

 TOTAL                                 889.25                                        $219,190.25


                                                 24
       Considering this already-reduced amount and the factors set forth above, the Court

determines that an additional 10% reduction is appropriate, for a total award of $197,271.23 in

reasonable fees (excluding the supplemental application discussed below).

       C.      Supplemental Fee Application

       After Defendants moved for post-trial relief, Plaintiff submitted a supplemental application

for $8,656.25 in attorney’s fees incurred in responding to that motion. ECF No. 97-1.

       As an initial matter, the supplemental fee application has a mathematical error—Mr.

LaDuca claims that he spent 7 hours and 35 minutes responding to Defendants’ motion (ECF No.

97-1 ¶ 4), but the time records submitted add up to 6.15 hours of work (Id. ¶ 3). After making this

adjustment, Plaintiff’s supplemental fee application can be broken down as follows:

       TIMEKEEPER                     HOURS             HOURLY RATE              TOTAL FEE

 Mr. LaDuca (attorney)                  6.15                   $375                $2,306.25

 Mr. Steinberg (attorney)                20                    $300                    $6,000

 TOTAL                                 26.15                                       $8,306.25


ECF No. 97-1 at 2.

       As with the initial fee application, the Court reduces Mr. LaDuca’s hourly rate to $300 and

Mr. Steinberg’s hourly rate to $250. This adjustment reduces the supplemental application to a

request for $6,845 in fees ($1,845 for Mr. LaDuca and $5,000 for Mr. Steinberg).

       The supplemental fee application contains some vague entries such as “research” and

“review motion,” but generally contains descriptive and non-redundant entries.            Since the

requested amount has already been reduced by about 21%, the Court finds that a further reduction

is not warranted and awards $6,845 in fees for Plaintiff’s supplemental application.




                                                25
       D.      Costs

       Plaintiff’s attorney’s fee motions seek a total of $7,652.61 in costs. ECF No. 89 at 18-19;

ECF No. 97-1 ¶ 14. “It is well-settled that attorney’s fees awards include those reasonable out-of-

pocket expenses incurred by attorneys and ordinarily charged to their clients.” Marisol A. ex rel.

Forbes v. Giuliani, 111 F. Supp. 2d 381, 401 (S.D.N.Y. 2000) (quotation marks and citation

omitted). Some examples of these types of expenses include photocopying fees, travel expenses,

telephone costs, and postage. Id. (citation omitted); see also, e.g., Rozell v. Ross-Holst, 576 F.

Supp. 2d 527, 547 (S.D.N.Y. 2008).

       Most of the costs Plaintiff seeks are for the case filing fee, subpoenas, witnesses,

transcripts, printing, and the like. See ECF No. 88-2 at 2; ECF No. 97-2 at 2. The Court finds that

such costs are reasonable and should be reimbursed.

       Defendants object only to Plaintiff’s request for reimbursement of costs associated with

the jury focus group that Mr. Bradshaw conducted. ECF No. 106 at 10-11. Specifically, they

argue that Plaintiff should not be reimbursed $1,078.50 for “Cash withdrawal (focus group)” or

$668.50 for Mr. Bradshaw’s flight to and from Rochester for the focus group, because those costs

are unreasonable and not “incidental and necessary” to representing Plaintiff. Id. at 10 (citing ECF

Nos. 88-2, 88-7). The Court declines to eliminate Mr. Bradshaw’s travel expenses as those are

reasonable out-of-pocket expenses that are typically reimbursed. The Court will, however, strike

the $1,078.50 for “Cash withdrawal (focus group)” because, without any additional explanation,

it is unclear that this is a reasonable out-of-pocket expense that attorneys incur and ordinarily

charge to clients—it does not resemble any of the typical costs that are generally recoverable.

Accordingly, the Court reduces Plaintiff’s costs by $1,078.50 and concludes that Plaintiff should

recover $6,574.11 in costs.



                                                26
          E.     Interest

          Plaintiff asserts that she is entitled to statutory post-judgment interest on the award for

attorney’s fees and costs. ECF No. 89 at 12. Defendants do not discuss this issue in their

memorandum in opposition to Plaintiff’s attorney’s fee motions. ECF No. 106.

          Pursuant to 28 U.S.C. § 1961(a), “[i]nterest shall be allowed on any money judgment in a

civil case recovered in a district court” and the federal rate set forth in that statute governs the

award. Lewis v. Roosevelt Island Operating Corp., No. 16CV03071ALCSN, 2018 WL 4666070,

at *11 (S.D.N.Y. Sept. 28, 2018) (citations omitted). A plaintiff “is entitled to post-judgment

interest on [her] attorneys’ fees and costs commencing on the date the Clerk’s Office entered

judgment and ending on the date of payment.” Id. (citing Gamble v. E. Bronx N.A.A.C.P. Day

Care Ctr., Inc., No. 04-cv-1198, 2008 WL 2115237, at *3 (S.D.N.Y. May 15, 2008) (quotation

mark omitted)); see also Alston v. Wall St. Garage Parking Corp., No. 03 CIV.5418 RLC JCF,

2004 WL 1194595, at *2 (S.D.N.Y. May 28, 2004) (finding that “[t]he plaintiff is entitled to post-

judgment interest under 28 U.S.C. § 1961 on all sums awarded” including attorney’s fees and

costs).

          Accordingly, Plaintiff is entitled to post-judgment interest on the fees and costs awarded

beginning on July 17, 2018, when the Clerk’s Office entered judgment in this case (ECF No. 85),

until Defendants pay the amount due. The parties will calculate the appropriate amount using the

formula set forth in 28 U.S.C. § 1961.

          For the reasons stated, Plaintiff’s Attorney’s Fee Motions (ECF Nos. 87, 97) are

GRANTED IN PART and DENIED IN PART. The Court awards Plaintiff (1) $204,116.23 in

attorney’s fees; (2) $6,574.11 in costs; and (3) post-judgment interest beginning July 17, 2018 in

accordance with 28 U.S.C. § 1961.



                                                  27
                                       CONCLUSION

        Defendants’ Motion for Post-Trial Relief (ECF No. 93) is GRANTED IN PART and

DENIED IN PART. The Court denies Defendants’ request for a new trial and awards $200,000

in punitive damages and $150,000 in compensatory damages.

        Plaintiff’s Attorney’s Fee Motions (ECF Nos. 87, 97) are GRANTED IN PART and

DENIED IN PART. The Court awards Plaintiff (1) $204,116.23 in attorney’s fees; (2) $6,574.11

in costs; and (3) post-judgment interest beginning July 17, 2018 in accordance with 28 U.S.C. §

1961.

        IT IS SO ORDERED.

Dated: March 11, 2019
       Rochester, New York
                                           ______________________________________
                                           HON. FRANK P. GERACI, JR.
                                           Chief Judge
                                           United States District Court




                                              28
